                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              BEAUMONT DIVISION

THE UNITED STATES OF AMERICA §
                             §
VS.                          §                     NO. 1:20-CR-00055-TH
                             §                     (Judge Thad Heartfield)
SANDRA MILLER DAUGHTRY (4) §

                         ORDER DENYING GOVERNMENT’S
                MOTION TO COMPEL DEFENDANTS TO DISCLOSE
              INTENTION TO ASSERT ADVICE-OF-COUNSEL DEFENSE

      Before this Honorable Court is Defendant, Sandra Miller Daughtry’s Response in Opposition

Government’s Motion to Compel Defendants to Disclose Intention to Assert Advice-of-Counsel

Defense. Having considered said motion and arguments of the parties, the Court DENIES the

Government’s Motion.
